Order, Supreme Court, New York County, entered August 26, 1977, unanimously modified, on the facts, and in the exercise of discretion, to reduce the award of alimony pendente lite to $150 per week and to strike the award of counsel fee, and otherwise affirmed, without costs and without disbursements. Though the facts are not entirely developed at this juncture, there appears to be no question that plaintiff-appellant husband is currently unemployed and that defendant-respondent wife has paid her attorney $1,500. As a condition for the stay pending appeal granted by this court, the husband has been paying the same amount we now direct, which is one half that ordered at Special Term. The correct award should be determined by the Trial Justice upon all the pertinent evidence, as should the amount of counsel fee. We consider that a factual basis appears in the record to justify, at least until determination at trial, Special Term’s award of exclusive possession of the marital home to the wife, as well as for the order of protection granted. Concur—Kupferman, J. P., Silverman, Lane and Markewich, JJ.